In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated January 28, 1997, which granted the plaintiffs contested motion pursuant to CPLR 3215 for leave to enter judgment upon the defendant’s default in answering.
Ordered that the order is affirmed, with costs.
In order to successfully oppose a motion for leave to enter a default judgment based on the failure to serve an answer, the defendant must demonstrate a reasonable excuse for the delay and provide a meritorious defense (see, Pumarejo-Garcia v McDonough, 242 AD2d 374; Dinerstein & Lesser v Ambulette Assn., 88 AD2d 945). Upon our review of the record, we find that the defendant failed to demonstrate either, and thus, the plaintiffs motion for leave to enter a default judgment was properly granted. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.